Case 19-30258-KLP                Doc 1048       Filed 09/13/19 Entered 09/13/19 12:54:29                         Desc Main
                                              Document      Page 1 of 15


 Dennis F. Dunne, Esq. (admitted pro hac vice)                                  Michael A. Condyles, Esq. (VA 27807)
 Evan R. Fleck, Esq. (admitted pro hac vice)                                    Peter J. Barrett, Esq. (VA 46179)
 Michael W. Price, Esq. (admitted pro hac vice)                                 Jeremy S. Williams, Esq. (VA 77469)
 MILBANK LLP                                                                    Brian H. Richardson, Esq. (VA 92477)
 55 Hudson Yards                                                                KUTAK ROCK LLP
 New York, New York 10001                                                       901 East Byrd Street, Suite 1000
 Telephone: (212) 530-5000                                                      Richmond, Virginia 23219-4071
 Facsimile:    (212) 530-5219                                                   Telephone:      (804) 644-1700
                                                                                Facsimile:      (804) 783-6192

 Co-Counsel for Debtors in Possession

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                           )
     In re:                                                                )     Chapter 11
                                                                           )
     GEMSTONE SOLUTIONS GROUP, INC., et al.,1                              )     Case No. 19-30258 (KLP)
                                                                           )
                                 Debtors.                                  )     (Jointly Administered)
                                                                           )

                      PROPOSED AGENDA FOR MATTERS SCHEDULED
              FOR SEPTEMBER 16, 2019, AT 1:00 P.M. (PREVAILING EASTERN TIME)

 I.           DEBTOR MOTIONS

       1. “Motion for Expedited Hearing.” Motion to Shorten Notice Period and for Expedited
          Hearing [Docket No. 1032]

                       Responses Received: None

                       Related Documents:


 1
              The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
              are: Gemstone Solutions Group, Inc. f/k/a Gymboree Group, Inc. (6587); Gemstone Solutions Intermediate
              Corporation f/k/a Gymboree Intermediate Corporation (1473); Gemstone Solutions Holding Corporation
              f/k/a Gymboree Holding Corporation (0315); Gemstone Solutions Wholesale, Inc. f/k/a Gymboree
              Wholesale, Inc. (6588); Gemstone Solutions Mark, Inc. f/k/a Gym-Mark, Inc. (6459); Gemstone Solutions
              Operations, Inc. f/k/a Gymboree Operations, Inc. (6463); Gemstone Solutions Distribution, Inc. f/k/a
              Gymboree Distribution, Inc. (8669); Gemstone Solutions Manufacturing, Inc. f/k/a Gymboree
              Manufacturing, Inc. (6464); Gemstone Solutions RS, LLC f/k/a Gymboree Retail Stores, LLC (6461);
              Gemstone Solutions Card, LLC f/k/a Gym-Card, LLC (5720); and Gemstone Solutions PR, LLC f/k/a
              Gymboree Island, LLC (1215). The Debtors’ service address is P.O. Box 192976, San Francisco, California
              94119.


                                                            144512.00013
Case 19-30258-KLP       Doc 1048     Filed 09/13/19 Entered 09/13/19 12:54:29        Desc Main
                                   Document      Page 2 of 15


                        A.   Debtors' Motion to Amend the Order Authorizing the Debtors to
                             Retain and Compensate Professionals Utilized in the Ordinary
                             Course of Business [Docket No. 1031]

                        B.   Notice of Hearing and Notice of Motions [Docket No. 1033]

              Status:        This matter is going forward on an uncontested basis.

    2. “OCP Amendment Motion.” Debtors' Motion to Amend the Order Authorizing the
       Debtors to Retain and Compensate Professionals Utilized in the Ordinary Course of
       Business [Docket No. 1031]

              Responses Received:

                        A.   Objection to Debtors’ Motion to Amend the Order Authorizing the
                             Debtors to Retain and Compensate Professionals Utilized in the
                             Ordinary Course of Business [Docket No. 1047]

              Related Document:

                        A.   Motion to Shorten Notice Period and for Expedited Hearing
                             [Docket No. 1032]

                        B.   Notice of Hearing and Notice of Motions [Docket No. 1033]

              Status:        This matter is going forward.

    3. “Third Motion to Authorize Contract Rejection.” Debtors' Motion for Entry of an Order
       Authorizing Them to Reject Certain Executory Contracts [Docket No. 797]

              Responses Received: None

              Related Documents:

                        A.   Notice of Motion and Notice of Hearing [Docket No. 798]

              Status:        This matter was previously adjourned but is going forward on an
                             uncontested basis.

    4. “Sixth Motion to Authorize Contract Rejection.” Debtors' Sixth Motion for Entry of an
       Order Authorizing Them to Reject Certain Executory Contracts [Docket No. 1025]

              Responses Received: None

              Related Documents:




                                            244512.00013
Case 19-30258-KLP          Doc 1048     Filed 09/13/19 Entered 09/13/19 12:54:29        Desc Main
                                      Document      Page 3 of 15


                           A.   Notice of Motion and Notice of Hearing [Docket No. 1026]

                           B.   Notice of Hearing and Notice of Motion(s) [Docket No. 1033]

                 Status:        This matter is going forward on an uncontested basis.

 III.      ADVERSARY PROCEEDINGS

        1. “Pocrass Adversary.”

              A. “WARN Settlement.” Joint Motion Pursuant to 11 U.S.C. § 105 and Fed. R.
                 Bankr. P. 7023 and 9019 for Entry of an Order (I) Approving a Settlement Relating
                 to WARN Act-Related Claims, (II) Certifying a Class of WARN Act Claimants for
                 Settlement Purposes Only, (III) Appointing Class Counsel and Class
                 Representative, (IV) Approving Form and Manner of Notice of Class Certification
                 and Settlement, and (V) Granting Related Relief [Docket No. 990]

                 Responses Received:

                           A.   Objection to Joint Motion Pursuant to 11 U.S.C. § 105 and Fed. R.
                                Bankr. P. 7023 and 9019 for Entry of an Order (I) Approving a
                                Settlement Relating to WARN Act-Related Claims, (II) Certifying a
                                Class of WARN Act Claimants for Settlement Purposes Only, (III)
                                Appointing Class Counsel and Class Representative, (IV)
                                Approving Form and Manner of Notice of Class Certification and
                                Settlement, and (V) Granting Related Relief [Docket No. 1030]

                 Related Documents:

                           A.   Adversary Class Action Complaint [Docket No. 1, Adv. Case No.
                                19-03010]

                           B.   Debtors’ Motion to Stay Adversary Proceeding [Docket No. 6, Adv.
                                Case No. 19-03010]

                           C.   First Amended Adversary Class Action Complaint [Docket No. 14,
                                Adv. Case No. 19-03010]

                           D.   Plaintiff’s Response in Opposition to Debtor’s Motion to Stay
                                Adversary Proceeding [Docket No. 18, Adv. Case No. 19-03010]

                           E.   Order [Docket No. 32, Adv. Case No. 19-03010]

                           F.   Order Further Continuing Hearing on Debtors’ Motion to Stay
                                Adversary Proceeding and Pre-Trial Conference [Docket No. 36,
                                Adv. Case No. 19-03010]



                                               344512.00013
Case 19-30258-KLP    Doc 1048     Filed 09/13/19 Entered 09/13/19 12:54:29      Desc Main
                                Document      Page 4 of 15



                    G.   Hearing continued by Agreement pending settlement negotiations
                         [Docket No. 38, Adv. Case No. 19-03010]

                    H.   Pre-Trial Conference Continued by Agreement pending settlement
                         negotiations [Docket No. 39, Adv. Case No. 19-03010]

                    I.   Pre-Trial Conference Continued [Docket No. 42, Adv. Case No. 19-
                         03010]

                    J.   Hearing continued [Docket No. 43, Case No. 19-03010]

                    K.   Hearing continued [Docket No. 46, Adv. Case No. 19-03010]

                    L.   Pre-Trial Conference continued [Docket No. 47, Adv. Case No. 19-
                         03010]

                    M.   Pre-Trial Conference continued [Docket No. 48, Adv. Case No. 19-
                         03010]

                    N.   Hearing continued [Docket No. 49, Adv. Case No. 19-03010]

                    O.   Pre-Trial Conference continued [Docket No. 52, Adv. Case No. 19-
                         03010]

                    P.   Hearing continued [Docket No. 53, Adv. Case No. 19-03010]

                    Q.   Hearing continued [Docket No. 54, Adv. Case No. 19-03010]

                    R.   Pre-Trial Conference continued [Docket No. 54, Adv. Case No. 19-
                         03010]

                    S.   Notice of Joint Motion Pursuant to 11 U.S.C. § 105 and Fed. R.
                         Bankr. P. 7023 and 9019 for Entry of an Order (I) Approving a
                         Settlement Relating to WARN Act-Related Claims, (II) Certifying a
                         Class of WARN Act Claimants for Settlement Purposes Only, (III)
                         Appointing Class Counsel and Class Representative, (IV)
                         Approving Form and Manner of Notice of Class Certification and
                         Settlement, and (V) Granting Related Relief [Docket No. 991]

                    T.   Debtors’ Reply to Objection to Joint Motion Pursuant to 11 U.S.C.
                         § 105 and Fed. R. Bankr. P. 7023 and 9019 for Entry of an Order
                         (I) Approving a Settlement Relating to WARN Act-Related Claims,
                         (II) Certifying a Class of WARN Act Claimants for Settlement
                         Purposes Only, (III) Appointing Class Counsel and Class
                         Representative, (IV) Approving Form and Manner of Notice of Class



                                         444512.00013
Case 19-30258-KLP          Doc 1048      Filed 09/13/19 Entered 09/13/19 12:54:29          Desc Main
                                       Document      Page 5 of 15


                                   Certification and Settlement, and (V) Granting Related Relief
                                   [Docket No. 1037]

                           U.      Joinder of WARN Plaintiff Katherine Pocrass to Debtors’ Reply to
                                   Objection to Joint Motion Pursuant to 11 U.S.C. § 105 and Fed. R.
                                   Bankr. P. 7023 and 9019 for Entry of an Order (I) Approving a
                                   Settlement Relating to WARN Act-Related Claims, (II) Certifying a
                                   Class of WARN Act Claimants for Settlement Purposes Only, (III)
                                   Appointing Class Counsel and Class Representative, (IV)
                                   Approving Form and Manner of Notice of Class Certification and
                                   Settlement, and (V) Granting Related Relief [Docket No. 1038]

                           V.      Declaration of René S. Roupinian in Support of Plaintiff’s Joinder
                                   to Debtors’ Reply to Objection to Joint Motion Pursuant to 11
                                   U.S.C. § 105 and Fed. R. Bankr. P. 7023 and 9019 for Entry of an
                                   Order (I) Approving a Settlement Relating to WARN Act-Related
                                   Claims, (II) Certifying a Class of WARN Act Claimants for
                                   Settlement Purposes Only, (III) Appointing Class Counsel and Class
                                   Representative, (IV) Approving Form and Manner of Notice of Class
                                   Certification and Settlement, and (V) Granting Related Relief
                                   [Docket No. 1039]

                 Status:        This matter is going forward.

 IV.      SALE MATTERS

       1. “Cure Objections.” Notice of Adjournment of Unresolved Cure Objections to Monday,
          September 16, 2019 at 1:00 P.M. (prevailing Eastern Time) [Docket No. 971]

                 Responses Received: None

                 Related Documents:

                           A.      Order (I)(A) Approving Bidding Procedures, (B) Approving J&J
                                   Stalking Horse Purchase Agreement, (C) Scheduling an Auction and
                                   Approving Form and Manner of Notice Thereof, (D) Approving
                                   Assumption and Assignment Procedures and (E) Scheduling the
                                   Sale Hearing; (II) Approving (A) the Sale(s), Free and Clear of
                                   Encumbrances and (B) Assumption and Assignment of Executory
                                   Contracts and Unexpired Leases; and (III) Granting Related Relief
                                   [Docket No. 76]

                           B.      Notice of Possible Assumption and Assignment of Certain Executory
                                   Contracts and Unexpired Leases in Connection with Sale [Docket
                                   No. 144]




                                                   544512.00013
Case 19-30258-KLP    Doc 1048     Filed 09/13/19 Entered 09/13/19 12:54:29      Desc Main
                                Document      Page 6 of 15


                         a. Supplemental Notice of Possible Assumption and Assignment of
                            Certain Executory Contracts and Unexpired Leases in
                            Connection with Sale [Docket No. 460]

                    C.   The Taubman Landlords’ Precautionary Objection to the Notice of
                         Possible Assumption and Assignment of Certain Executory
                         Contracts and Unexpired Leases, and Cure Claim Objection
                         [Docket No. 202]

                    D.   Limited Objection of Landlord, Palm Beach Mall Holdings LLC, to
                         Debtors’ Notice of Possible Assumption and Assignment of Certain
                         Executory Contracts and Unexpired Leases in Connection with Sale
                         [Docket No. 210]

                         a. Notice of Withdrawal of Limited Objection of Landlord, Palm
                            Beach Mall Holdings LLC [Docket No. 812]

                    E.   Objection and Reservation of Rights of Flow Commerce Inc. to the
                         Debtors’ Notice of Possible Assumption and Assignment of Certain
                         Executory Contracts and Unexpired Leases in Connection with Sale
                         [Docket No. 212]

                    F.   Objection by Westfield, LLC and Affiliates to Proposed Sale,
                         Assumption and Assignment of Unexpired Leases and Proposed
                         Cure Amounts [Docket No. 214]

                    G.   Objection of Bellevue Square, LLC to Debtors’ Notice of Possible
                         Assumption and Assignment of Certain Executory Contracts and
                         Unexpired Leases in Connection with Sale [Docket No. 222]

                         a. Withdrawal of Objection of Bellevue Square, LLC to Debtors’
                            Notice of Possible Assumption and Assignment of Certain
                            Executory Contracts and Unexpired Leases in Connection with
                            Sale [Docket No. 886]

                    H.   CBL & Associates Management, Inc. Limited Objection to Debtor’s
                         Stated Cure Amounts [Docket No. 223]

                    I.   Objection of Federal Realty Investment Trust, PGIM Real Estate,
                         Retail Properties of America, Inc., Starwood Retail Partners LLC,
                         The Forbes Company, The Macerich Company, and TYBAB
                         Partners LLC to Debtors’ Notice of Possible Assumption and
                         Assignment of Certain Executory Contracts and Unexpired Leases
                         in Connection with Sale [Docket No. 230]




                                         644512.00013
Case 19-30258-KLP    Doc 1048     Filed 09/13/19 Entered 09/13/19 12:54:29        Desc Main
                                Document      Page 7 of 15


                    J.   Limited Objection of BP Prucenter Acquisition LLC and OWRF
                         Carmel LLC to Notice of Possible Assumption and Assignment of
                         Certain Executory Contracts and Unexpired Leases in Connection
                         with Sale [Docket No. 231]

                    K.   Objection of salesforce.com, Inc. to Proposed Assumption and
                         Assignment of Certain Executory Contracts and Notice of Cure
                         Costs, and Reservation of Rights in Connection with the Pending
                         Sale(s) [Docket No. 233]

                    L.   Objection of Brookfield Property REIT Inc., RREEF Management
                         L.L.C., SITE Centers Corp., and Turnberry Associates to Proposed
                         Notice of Possible Assumption and Assignment of Certain Executory
                         Contracts and Unexpired Leases in Connection with Sale [Docket
                         No. 235]

                    M.   Objection and Reservation of Rights of Washington Prime Group
                         Inc. to the Cure Amount Proposed in the Debtors’ Notice of Possible
                         Assumption and Assignment of Certain Executory Contracts and
                         Unexpired Leases in Connection with Sale [Docket No. 236]

                    N.   Objection and Reservation of Rights of Greater Lakeside LLC to the
                         Debtors’ Notice of Possible Assumption and Assignment of Certain
                         Executory Contracts and Unexpired Leases in Connection with Sale
                         [Docket No. 237]

                    O.   Oracles Limited Objection To And Reservation Of Rights Regarding
                         (1) Debtors’ Motion for Entry of Orders (I)(A) Approving Bidding
                         Procedures, (B) Approving J&J Stalking Horse Purchase
                         Agreement, (C) Scheduling an Auction and Approving Form and
                         Manner of Notice Thereof, (D) Approving Assumption and
                         Assignment Procedures and (E) Scheduling the Sale Hearing; (II)
                         Approving (A) the Sale(s), Free and Clear of Encumbrances and (B)
                         Assumption and Assignment of Executory Contracts and Unexpired
                         Leases; and (III) Granting Related Relief (“Sale Motion”); and (2)
                         Notice of Possible Assumption and Assignment of Certain Executory
                         Contracts and Unexpired Leases in Connection with Sale
                         (“Assumption Notice”) [Docket No. 238]

                         a. Notice of Withdrawal of Oracles Limited Objection To And
                            Reservation Of Rights Regarding (1) Debtors’ Motion for Entry
                            of Orders (I)(A) Approving Bidding Procedures, (B) Approving
                            J&J Stalking Horse Purchase Agreement, (C) Scheduling an
                            Auction and Approving Form and Manner of Notice Thereof,
                            (D) Approving Assumption and Assignment Procedures and (E)
                            Scheduling the Sale Hearing; (II) Approving (A) the Sale(s),



                                         744512.00013
Case 19-30258-KLP   Doc 1048     Filed 09/13/19 Entered 09/13/19 12:54:29         Desc Main
                               Document      Page 8 of 15


                            Free and Clear of Encumbrances and (B) Assumption and
                            Assignment of Executory Contracts and Unexpired Leases; and
                            (III) Granting Related Relief (“Sale Motion”); and (2) Notice of
                            Possible Assumption and Assignment of Certain Executory
                            Contracts and Unexpired Leases in Connection with Sale
                            (“Assumption Notice”) [Docket No. 986]

                    P.   Vestar Green Valley, LLC’s Objection to Proposed Sale,
                         Assumption and Assignment of Unexpired Leases and Proposed
                         Cure Amounts [Docket No. 239]

                    Q.   Objection of Teachers Insurance and Annuity Association of
                         America to Cure Costs and Proposed Assumption of Unexpired
                         Leases [Docket No. 244]

                         a. Notice of Withdrawal Objection of Teachers Insurance and
                            Annuity Associates of America to Cure Costs and Proposed
                            Assumption of Unexpired Lease [Docket No. 1002]

                    R.   Limited Objection and Reservation of Rights of Simon Property
                         Group, L.P. to Debtors’ Notice of Possible Assumption and
                         Assignment of Certain Executory Contracts and Unexpired Leases
                         in Connection with Sale [Docket No. 250]

                         a. Withdrawal of Simon Property Groups, L.P.’s Limited
                            Objection to Debtors’ Notice of Possible Assumption and
                            Assignment of Certain Executory Contracts and Unexpired
                            Leases in Connection with Sale [Docket No. 984]

                    S.   Limited Objection of Landlord, Palm Beach Mall Holdings LLC, to
                         Possible Assumption and Assignment of Lease [Docket No. 312]

                         a. Notice of Withdrawal of Limited Objection of Landlord, Palm
                            Beach Mall Holdings LLC [Docket No. 813]

                    T.   Aerin LLC Limited Objection to and Reservation of Rights
                         Regarding (1) Debtors’ Motion for Entry of Orders (I)(A)
                         Approving Bidding Procedures, (B) Approving J&J Stalking Horse
                         Purchase Agreement, (C) Scheduling an Auction and Approving
                         Form and Manner of Notice Thereof, (D) Approving Assumption
                         and Assignment Procedures and (E) Scheduling the Sale Hearing;
                         (II) Approving (A) the Sale(s), Free and Clear of Encumbrances and
                         (B) Assumption and Assignment of Executory Contracts and
                         Unexpired Leases; and (III) Granting Related Relief (“Sale
                         Motion”); and (2) Notice of Possible Assumption and Assignment of




                                        844512.00013
Case 19-30258-KLP   Doc 1048     Filed 09/13/19 Entered 09/13/19 12:54:29       Desc Main
                               Document      Page 9 of 15


                         Certain Executory Contracts and Unexpired Leases in Connection
                         with Sale (“Assumption Notice”) [Docket No. 335]

                    U.   Objection of the Chubb Companies to Debtors’ Motion for Entry of
                         Orders (I)(A) Approving Bidding Procedures, (B) Approving J&J
                         Stalking Horse Purchase Agreement, (C) Scheduling an Auction and
                         Approving Form and Manner of Notice thereof, (D) Approving
                         Assumption and Assignment Procedures and (E) Scheduling the
                         Sale Hearing; (II) Approving (A) the Sale(s), Free and Clear of
                         Encumbrances and (B) Assumption and Assignment of Executory
                         Contracts and Unexpired Leases; and (III) Granting Related Relief
                         [Docket No. 341]

                    V.   Objection of Federal Realty Investment Trust, PGIM Real Estate,
                         Retail Properties of America, Inc., Starwood Retail Partners LLC,
                         The Forbes Company, The Macerich Company, and TYBAB
                         Partners, LLC to Debtors’ Motion for Entry of Orders (I)(A)
                         Approving Bidding Procedures, (B) Approving J&J Stalking Horse
                         Purchase Agreement, (C) Scheduling an Auction and Approving
                         Form and Manner of Notice thereof, (D) Approving Assumption and
                         Assignment Procedures and (E) Scheduling the Sale Hearing; (II)
                         Approving (A) the Sale(s), Free and Clear of Encumbrances and (B)
                         Assumption and Assignment of Executory Contracts and Unexpired
                         Leases; and (III) Granting Related Relief [Docket No. 346]

                    W.   Limited Objection of Landlord, GFM, LLC to Notice of Possible
                         Assumption and Assignment of Certain Executory Contracts and
                         Unexpired Leases in Connection with Sale [Docket No. 385]

                    X.   Notice of Auction (Setting the Time to 10:00 AM) [Docket No. 387]

                         a. Notice of Adjournment of Auction to Wednesday, February 27,
                            2019 at 10:00 A.M. (Prevailing Eastern Time) [Docket No. 409]

                         b. Notice of Adjournment of Auction to Thursday, February 28,
                            2019 at 10:00 A.M. (Prevailing Eastern Time) [Docket No. 428]

                         c. Amended Notice of Adjournment of Auction to Thursday,
                            February 28, 2019 at 10:00 A.M. (Prevailing Eastern Time)
                            [Docket No. 429]

                         d. Notice of Adjournment of Auction to Friday, March 1, 2019 at
                            9:00 A.M. (Prevailing Eastern Time) and Extension of Adequate
                            Assurance Objection Deadline to Monday March 4, 2019 at
                            11:00 A.M. (Prevailing Eastern Time) [Docket No. 440]




                                        944512.00013
Case 19-30258-KLP    Doc 1048 Filed 09/13/19 Entered 09/13/19 12:54:29            Desc Main
                             Document    Page 10 of 15


                    Y.    Objection of Brookfield Property REIT Inc., RREEF Management
                          L.L.C., SITE Centers Corp. and Turnberry Associates to Proposed
                          Assumption and Assignment of Leases [Docket No. 434]

                    Z.    Objection of Landlord, GFM, LLC and Caruso Management Co.,
                          Ltd., to Possible Assumption and Assignment of Lease and
                          Reservation of Rights [Docket No. 452]

                    AA.   Notice of Successful Bidders, Sale Hearing, and Adjournment of the
                          Adequate Assurance Objection Deadline [Docket No. 455]

                          a. Amended Notice of Successful Bidders, Sale Hearing, and
                             Adjournment of the Adequate Assurance Objection Deadline
                             [Docket No. 457]

                    BB.   Supplemental Declaration of James Doak in Support of Debtors’
                          Motion for Approval of Bidding Procedures, Entry of One or More
                          Sale Orders, and Related Relief [Docket No. 463]

                    CC.   Notice of Adjournment of Cure Objections to Thursday, April 11,
                          2019 at 10:00 A.M. (Prevailing Eastern Time) [Docket No. 461]

                    DD.   Notice of Filing of Proposed Sale Orders [Docket No. 472]

                    EE.   Order (I) Approving the Sale of Certain J&J Assets Free and Clear
                          of Liens, Claims, Interests and Encumbrances and (II) Approving
                          the Assumption and Assignment of Executory Contracts and
                          Unexpired Leases in Connection therewith; and (III) Granting
                          Related Relief [Docket No. 484]

                    FF.   Order (I) Approving the Sale of Certain Gymboree and Crazy 8
                          Assets Free and Clear of Liens, Claims, Interests and
                          Encumbrances and (II) Approving the Assumption and Assignment
                          of Executory Contracts and Unexpired Leases in Connection
                          therewith; and (III) Granting Related Relief [Docket No. 487]

                    GG.   Notice of Closing Date of J&J Sale [Docket No. 494]

                    HH.   The Taubman Landlords’ Amended Precautionary Objection to the
                          Notice of Possible Assumption and Assignment of Certain Executory
                          Contracts and Unexpired Leases, and Cure Claim Objection
                          [Docket No. 524]

                    II.   Aerin LLC’s Objection to Supplemental Notice of Possible
                          Assumption and Assignment of Certain Executory Contracts and
                          Unexpired Leases in Connection with Sale [Docket No. 531]



                                        1044512.00013
Case 19-30258-KLP         Doc 1048 Filed 09/13/19 Entered 09/13/19 12:54:29            Desc Main
                                  Document    Page 11 of 15



                          JJ.   Notice of Closing Date of Sale of Gymboree and Crazy 8 Assets to
                                TCP Brands, LLC [Docket No. 614]

                          KK.   Notice of Adjournment of Unresolved Cure Objections to
                                Wednesday, May 1, 2019 at 1:00 P.M. (Prevailing Eastern Time)
                                [Docket No. 631]

                          LL.   Notice of Adjournment of Unresolved Cure Objections to Thursday,
                                May 30, 2019 at 1:00 P.M. (prevailing Eastern Time) [Docket No.
                                698]

                          MM. Notice of Adjournment of Unresolved Cure Objections to Thursday,
                              May 30, 2019 at 1:00 P.M. (prevailing Eastern Time) [Docket No.
                              698]

                          NN.   Notice of Adjournment of Unresolved Cure Objections to Thursday,
                                June 20, 2019 at 1:00 P.M. (prevailing Eastern Time) [Docket No.
                                771]

                          OO.   Notice of Adjournment of Unresolved Cure Objections to
                                Wednesday, July 24, 2019 at 1:00 P.M. (prevailing Eastern Time)
                                [Docket No. 817]

                          PP.   Notice of Adjournment of Unresolved Cure Objections to Thursday,
                                August 12, 2019 at 1:00 P.M. (prevailing Eastern Time) [Docket
                                No. 892]

                Status:         The Debtors continue to work to reconcile cure amounts with
                                counterparties to assumed contracts and leases. Any unresolved
                                issues are adjourned to October 16, 2019.

 V.      NON-DEBTOR MOTIONS

      1. “Pan Pacific Motion.” Notice of and Motion, in Accordance with Agreed Order, to
         Determine that Pan Pacific’s D&O Claims are not Estate Property; and Notice of Hearing
         Thereon [Docket No. 1013]

                Responses Received: None

                Related Documents:

                          A.    Stipulation and Agreed Order by and among Debtors and Pan
                                Pacific Co. Ltd. in Connection with Debtors’ Emergency Motion for
                                Interim and Final Orders (I) Enforcing the Automatic Stay, (II)




                                              1144512.00013
Case 19-30258-KLP          Doc 1048 Filed 09/13/19 Entered 09/13/19 12:54:29             Desc Main
                                   Document    Page 12 of 15


                                Directing Parties to Comply with Prior Plan, and (III) Granting
                                Related Relief [Docket No. 934]

                 Status:        The parties have agreed to adjourn this matter until the hearing on
                                October 16, 2019.

       2. “Aerin Application for Administrative Expenses.” Motion of Aerin LLC for Order (A)
          Directing Payment of Administrative Expense Claim and (B) Compelling Debtors to
          Assume or Reject License Agreement [Docket No. 851]

                 Responses Received:

                           A.   Debtors’ Objection to Motion of Aerin LLC for Order (A) Directing
                                Payment of Administrative Expense Claim and (B) Compelling
                                Debtors to Assume or Reject License Agreement [Docket No. 935]

                 Related Documents:

                           A.   Notice of Hearing [Docket No. 864]

                           B.   Amended Notice of Hearing [Docket No. 869]

                 Status:        The parties have agreed to adjourn this matter until the hearing on
                                October 16, 2019.

 VI.      INTERIM FEE APPLICATIONS

       1. “Kutak Interim Fee Application.” Second Interim Application of Kutak Rock LLP, Co-
          Counsel for the Debtors In Possession, for Allowance of Interim Compensation and
          Reimbursement of Expenses Incurred for the Period from April 1, 2019 through June 30,
          2019 [Docket No. 994].

                 Responses Received: None

                 Related Documents:

                           A.   Notice of Hearing and Notice of Application(s) [Docket No. 997]

                 Status:        This matter is going forward on an uncontested basis.

       2. “Milbank Interim Fee Application.” Second Interim Application of Milbank LLP, Co-
          Counsel for Debtors in Possession, for Allowance of Interim Compensation and




                                              1244512.00013
Case 19-30258-KLP       Doc 1048 Filed 09/13/19 Entered 09/13/19 12:54:29            Desc Main
                                Document    Page 13 of 15


       Reimbursement of Expenses Incurred from April 1, 2019 through June 30, 2019 [Docket
       No. 1015]

              Responses Received: None

              Related Documents:

                        A.   Notice of Hearing and Notice of Application [Docket No. 1016]

              Status:        This matter is going forward on an uncontested basis.

    3. “Whiteford Interim Fee Application.” Second Interim Application of Whiteford, Taylor
       & Preston, LLP as Co-Counsel to the Official Committee of Unsecured Creditors for
       Compensation and for Reimbursement of Expenses Incurred for the Interim Period from
       April 1, 2019 through June 30, 2019 [Docket No. 1009]

              Responses Received: None

              Related Documents:

                        A.   Notice of Application and Notice of Hearing [Docket No. 1010]

              Status:        This matter is going forward on an uncontested basis.

    4. “Province Interim Fee Application.” First Interim Application of Province, Inc. as
       Financial Advisor to the Official Committee of Unsecured Creditors for Allowance of an
       Administrative Expense Claim for Compensation and for Reimbursement of Expenses
       Incurred for the Period from January 25, 2019 through March 31, 2019 [Docket No. 937]

              Responses Received: None

              Related Documents:

                        A.   Notice of Fee Hearing [Docket No. 938]

                        B.   Amended Notice of Fee Hearing [Docket No. 1006]

              Status:        This matter is going forward on an uncontested basis.

    5. “Province Interim Fee Application.” Second Interim Application of Province, Inc. as
       Financial Advisor to the Official Committee of Unsecured Creditors for Allowance of an




                                           1344512.00013
Case 19-30258-KLP       Doc 1048 Filed 09/13/19 Entered 09/13/19 12:54:29            Desc Main
                                Document    Page 14 of 15


        Administrative Expense Claim for Compensation and for Reimbursement of Expenses
        Incurred for the Period from April 1, 2019 through June 30, 2019 [Docket No. 1007]

              Responses Received: None

              Related Documents:

                        A.   Notice of Application and Notice of Hearing

              Status:        This matter is going forward on an uncontested basis.

 VII.   FINAL FEE STATEMENT

    1. “Miller Buckfire Final Fee Application.” Final Fee Application of Miller Buckfire &
       Co., LLC and Stifel, Nicolaus & Co., the Debtors’ Investment Bankers, for Compensation
       for Services Rendered and Reimbursement of Expenses Incurred from the Petition Date
       through the Month of March 2019 [Docket No. 996].

              Responses Received: None

              Related Documents:

                        A.   Notice of Hearing and Notice of Application(s) [Docket No. 997]

              Status:        This matter is going forward on an uncontested basis.

                                 [Remainder of page intentionally left blank]




                                           1444512.00013
Case 19-30258-KLP    Doc 1048 Filed 09/13/19 Entered 09/13/19 12:54:29          Desc Main
                             Document    Page 15 of 15


  Dated: September 13, 2019    /s/ Brian H. Richardson
  Richmond, Virginia           Michael A. Condyles, Esq. (VA 27807)
                               Peter J. Barrett, Esq. (VA 46179)
                               Jeremy S. Williams, Esq. (VA 77469)
                               Brian H. Richardson, Esq. (VA 92477)
                               KUTAK ROCK LLP
                               901 East Byrd Street, Suite 1000
                               Richmond, Virginia 23219-4071
                               Telephone:      (804) 644-1700
                               Facsimile:      (804) 783-6192
                               Email: Michael.Condyles@KutakRock.com
                                       Peter.Barrett@KutakRock.com
                                       Jeremy.Williams@KutakRock.com
                                       Brian.Richardson@KutakRock.com

                               -and-

                               Dennis F. Dunne, Esq. (admitted pro hac vice)
                               Evan R. Fleck, Esq. (admitted pro hac vice)
                               Michael W. Price, Esq. (admitted pro hac vice)
                               MILBANK LLP
                               55 Hudson Yards
                               New York, New York 10001
                               Telephone:    (212) 530-5000
                               Facsimile:    (212) 530-5219
                               Email: ddunne@milbank.com
                                      efleck@milbank.com
                                      mprice@milbank.com

                               Co-Counsel for Debtors in Possession




                                       1544512.00013
